Title: To Benjamin Franklin from Richard Bennett Lloyd, 25 June 1779
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London 25th June 79—
I beg pardon for giving you this trouble but as the enclosed Letter is of some consequence to the writer of it, I take the liberty of placing it under your care—. Mr. Stephenson is the Gentleman who waited on you at Passy about eighteen months ago— He is a Friend to our Country and a particular Friend of mine— I flatter myself I shall be favoured with a Letter from you by this Day’s mail, and I am, with very great respect, your obt. and most humble Servant
R. B. Lloyd
 
Addressed: A Monsieur / Monsieur Franklin / à Passy
Notation: R. B. Lloyd Londres 25 juin 1779.
